UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 30, 2015 ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC (Exact name of registrant as specified in its charter) Delaware 0-52701 30-0408288 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC 250 Vesey Street, 11th Floor New York, NY 10080 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code: (609) 274-5838 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Merrill Lynch Alternative Investments LLC is the manager and sponsor (the “Sponsor”) of ML Transtrend DTP Enhanced FuturesAccess LLC (the “Registrant”). (b)On April 30, 2015, Spencer Boggess resigned as a member of the Sponsor’s Board of Managers.Additionally, on April 30, 2015, he resigned as a Vice President of the Sponsor.The effective date of the resignations is May 1, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ML TRANSTREND DTP ENHANCED FUTURESACCESS LLC By: Merrill Lynch Alternative Investments LLC, its manager By: /s/Barbra E. Kocsis Name: Barbra E. Kocsis Position:Chief Financial Officer Date:May 6, 2015
